UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-7221


CHRISTOPHER LEE MICHELSON,

                    Plaintiff - Appellant,

             v.

STEPHEN COON, Asheville Police Dept. Detective; MIKE LAMB, Asheville
Police Dept. Sergeant,

                    Defendants - Appellees,

             and

MARK S. GAGE, ATF Agent; RON MOORE, Buncombe County District
Attorney; ROGER THEODORE SMITH, Buncombe County Attorney at Law;
VAN DUNCAN,

                    Defendants.


Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:17-cv-00050-FDW)


Submitted: February 21, 2019                               Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Christopher Lee Michelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher Lee Michelson appeals the district court’s order dismissing his claims

against one but not all defendants, and denying various motions. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Michelson seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3